

116 HR 2227 : Gold Star Spouses and Spouses of Injured Servicemembers Leasing Relief Expansion Act of 2019
U.S. House of Representatives
2020-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 2227IN THE SENATE OF THE UNITED STATESFebruary 27, 2020Received; read twice and referred to the Committee on Veterans' AffairsAN ACTTo amend the Servicemembers Civil Relief Act to clarify the authority of servicemembers who incur a catastrophic injury or illness while in military service to terminate leases of premises and motor vehicles, and for other purposes.1.Short titleThis Act may be cited as the Gold Star Spouses and Spouses of Injured Servicemembers Leasing Relief Expansion Act of 2019.2.Clarification of termination of leases of premises and motor vehicles of servicemembers who incur catastrophic injury or illness or die while in military service(a)Catastrophic injuries and illnessesParagraph (4) of section 305(a) of the Servicemembers Civil Relief Act (50 U.S.C. 3955(a)), as added by section 545 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92), is amended to read as follows:(4)Catastrophic injury or illness of lessee(A)TerminationIf the lessee on a lease described in subsection (b) incurs a catastrophic injury or illness during a period of military service or while performing covered service, during the one-year period beginning on the date on which the lessee incurs such injury or illness—(i)the lessee may terminate the lease; or(ii)in the case of a lessee who lacks the mental capacity to contract or to manage his or her own affairs (including disbursement of funds without limitation) due to such injury or illness, the spouse or dependent of the lessee may terminate the lease.(B)DefinitionsIn this paragraph:(i)The term catastrophic injury or illness has the meaning given that term in section 439(g) of title 37, United States Code.(ii)The term covered service means full-time National Guard duty, active Guard and Reserve duty, or inactive-duty training (as such terms are defined in section 101(d) of title 10, United States Code)..(b)DeathsParagraph (3) of such section is amended by striking The spouse of the lessee and inserting The spouse or dependent of the lessee.Passed the House of Representatives February 25, 2020.Cheryl L. Johnson,Clerk